On November 18, 1994, the defendant was committed to the Department of Corrections for the offense of Forgery, a Felony for a term often (10) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. Defendant shall receive credit for time served at Missoula County Jail from September 2, 1994, through date of sentencing, November 21, 1994, in the amount of eighty-one (81) days. It is the recommendation of the Court that as a condition of any parole or early release the defendant shall pay restitution in the amount of One Thousand Eighty-Four and 22/100 Dollars ($1,084.22); cost of Court appointed attorney in the amount of Thirty-Five Dollars ($35.00); a fine to go to the community service program in the amount of Eighty-Five Dollars ($85.00); a fee in the amount of Twenty Dollars ($20.00) to go to the County Attorney Surcharge Fund as provided in Section 46-18-236, M.C.A.; and the cost of prosecution in the amount of One Hundred Dollars ($100.00); and the probationary supervision fee in the amount of Ten Dollars ($10.00) per month or one Hundred Twenty Dollars ($120.00) per year, pursuant to Section 46-23-1011, M.C.A. Said costs shall be paid through the Clerk of the District Court. As the restitution is paid, it shall be disbursed as follows: Missoula Federal Credit Union, 2001 Brooks, Missoula, MT 59801 (Forgeries on Reichert and Goesselin account) $650.00. (Forgeries on Bolka account) Bob Wards, 2300 Brooks, Missoula, MT 59801 - $92.99; Albertsons, Holiday Village, Missoula, MT 59801 - *18$17.27; High Country, Southgate Mall, Missoula, MT 59801 - $ 101.99; Universal Athletics, Southgate Mall, Missoula, MT 59801 - $ 99,99; KG Men’s Store, Southgate Mall, Missoula, MT 59801 - $ 121.98.
DATED this 19th day of April, 1995.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Cary Leugers for representing himself in this matter.